[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 18, 2006
                             No. 05-14533                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 04-00521-CR-T-23MAP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

WILBUR HENRY MARTINEZ,

                                                         Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 18, 2006)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
       The United States Coast Guard apprehended Wilbur Henry Martinez and

four other men aboard a “go-fast” vessel traveling in international waters off the

coast of Colombia. The Coast Guard recovered approximately 1682 kilograms of

cocaine that Martinez and the other men had thrown overboard prior to being

apprehended. After a jury trial, Martinez was convicted of conspiracy to possess

and possession with intent to distribute five or more kilograms of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of

21 U.S.C. § 960(b)(1)(B)(ii) and 46 U.S.C. app. § 1903(a), (g), and (j). He was

sentenced to 188 months’ incarceration. We affirm his convictions and sentence.

       Martinez makes two arguments warranting discussion. First, he argues the

district court erred by allowing the Government to establish jurisdiction under

§ 1903(a) through inadmissible hearsay. Second, he argues the district court erred

by denying him a minor role reduction under U.S.S.G. § 3B1.2(b).1

       1
          Martinez’s remaining arguments are foreclosed by prior precedent. He argues § 1903, the
Maritime Drug Law Enforcement Act (MDLEA), is an ultra vires exercise of congressional power
under the Piracies and Felonies Clause of the United States Constitution, U.S. Const., art. I, § 9, cl.
10. This argument is foreclosed by our decision in United States v. Estupinan, 453 F.3d 1336, 1338-
39 (11th Cir. 2006) (holding Congress did not exceed its authority in enacting the MDLEA). Insofar
as he argues the MDLEA is unconstitutional because it removes the element of jurisdiction from the
jury’s consideration, that argument is foreclosed by our decision in United States v. Tinoco, 304 F.3d
1088, 1107-12 (11th Cir. 2002) (rejecting this argument because “the jurisdictional provision here
is not a traditional element, or otherwise an essential ingredient, of a criminal offense”). He also
argues the MDLEA violates due process because (1) § 1903(a) does not require a nexus between
the criminal conduct and the United States, (2) § 1903(f) allows for forum shopping because it sets
venue at the point of entry into the United States, and (3) the provision in § 1903(d) precluding
defenses based on international law violates his liberty interest in ensuring that he not be prosecuted
in a jurisdiction bearing no ties to his offense. These arguments are foreclosed by United States v.

                                                  2
       Section 1903(a) provides, in pertinent part, “[i]t is unlawful for any person

. . . on board a vessel subject to the jurisdiction of the United States . . . to possess

with intent to . . . distribute . . . a controlled substance.” Id. § 1903(a). Section

1903(c)(1)(A), in turn, states that a “vessel subject to the jurisdiction of the United

States” includes “a vessel without nationality.” Id. § 1903(c)(1)(A). A “vessel

without nationality” is defined in § 1903(c)(2) as including:

               (B) any vessel aboard which the master or person in charge
       fails, upon request of an officer of the United States empowered to
       enforce applicable provisions of United States law, to make a claim of
       nationality or registry for that vessel; and

              (C) a vessel aboard which the master or person in charge makes
       a claim of registry and the claimed nation of registry does not
       affirmatively and unequivocally assert that the vessel is of its
       nationality.

Id. § 1903(c)(2)(B), (C). Section 1903(c)(3) states that a claim of nationality or

registry “only includes” the production of documents evidencing the vessel’s

nationality in accordance with the 1958 Convention on the High Seas, flying the

flag nation’s ensign or flag, or “a verbal claim of nationality or registry by the

master or person in charge of the vessel.” Id. § 1903(c)(3). Section 1903(f)

provides that “[a]ll jurisdictional issues arising under this chapter are preliminary

questions of law to be determined solely by the trial judge.” Id. § 1903(f).


Rendon, 354 F.3d 1320, 1325-26 (11th Cir. 2003) (holding a nexus to the United States is not
required and noting the venue provision comports with U.S. Const., art. III, § 2, cl. 3).

                                             3
      We review for clear error the district court’s factual findings concerning

whether a vessel is a “vessel without nationality” and thus a “vessel subject to the

jurisdiction of the United States.” United States v. Tinoco, 304 F.3d 1088, 1114

(11th Cir. 2002). We review de novo a “district court’s interpretation and

application of statutory provisions that go to whether the court has subject matter

jurisdiction.” Id. (internal quotations omitted).

      Martinez argues the district court erred by allowing the Government to

establish that the go-fast vessel was a “vessel without nationality” as defined in

§ 1903(c)(2)(C) through the admission of a document in which the Colombian

government stated, in response to the Coast Guard’s request, that it could neither

confirm nor deny the vessel was registered in Colombia. He asserts the document

was inadmissible hearsay and the district court erred in relying on it for its

jurisdiction determination. We need not decide whether the document was

inadmissible hearsay or whether the district court’s jurisdictional inquiry is

confined to admissible evidence because jurisdiction was established under

§ 1903(c)(2)(B) without resort to the Colombian government’s response.

      The district court did not clearly err in finding the jurisdictional requirement

met in this case. The evidence at trial showed that the go-fast vessel flew no flag

and had no name, registration number, home port, or other indicia of nationality on



                                           4
it. There is no indication in the record that the crew possessed or produced

documentation evidencing the vessel’s nationality. When questioned, the crew

made no claims about the vessel’s nationality or registration. Each man denied

being the captain or master of the vessel, and the captain concealed his identity

until coming ashore in Tampa. The facts of this case are materially

indistinguishable from those of United States v. De La Cruz, 443 F.3d 830, 832

(11th Cir. 2006). In De La Cruz, we affirmed the district court’s finding of

jurisdiction under § 1903(a) where the vessel flew no flag, had no markings

indicating nationality, the crew made no claims about the vessel’s nationality, and

the captain concealed himself and failed to identify the vessel’s nationality. In this

case, the captain’s failure to identify himself and the nationality of the vessel

means that it was “a vessel without nationality” as defined in § 1903(c)(2)(B). As

such, it was subject to the jurisdiction of the United States. The district court,

therefore, did not need to rely on the definition of a stateless ship in

§ 1903(c)(2)(C) or the document evidencing the Colombian government’s failure

to confirm or deny the vessel’s nationality.

      Martinez contends Lieutenant Kathryn Wunderlich’s testimony establishes

that a claim of Colombian nationality was made, and that, consequently, the district

court could not rely on § 1903(c)(2)(B). Wunderlich testified that once the men



                                            5
were on board the Coast Guard cutter, “a claim of nationality was made,” which

prompted her to request that the Colombian government confirm or deny the

vessel’s nationality. He asserts that because a claim of Colombian nationality was

made, the Colombian government’s response was necessary to establish

jurisdiction under the definition of a stateless vessel in § 1903(c)(2)(C).

      The plain language of §1903(c)(2)(C) and (c)(3)(C) states that the claim of

nationality or registry of the vessel must be made by the “master or person in

charge” of the vessel. When the Coast Guard boarded the go-fast vessel, each man

denied being the captain. At trial, the captain testified that he hid among his crew

and did not identify himself as the master of the vessel until he came ashore in

Tampa. This means the claim of nationality of the vessel Wunderlich testified to

could not have been made by the master or person in charge of the vessel.

Therefore, the requirement in § 1903(c)(2)(C) that the claimed nation of registry be

contacted was never triggered and the vessel was correctly deemed “a vessel

without nationality” under § 1903(c)(2)(B).

      Martinez next argues that the district court clearly erred in failing to grant

him a minor role reduction because the court relied, in large part, on the fact that he

was hired to transport 1,950 kilograms of cocaine, and because he was only a

courier in a multi-tiered drug enterprise.



                                             6
      We review for clear error the district court’s findings regarding whether a

defendant qualifies for a minor-role adjustment under the Guidelines. United

States v. Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The

defendant has the burden of establishing his minor role by a preponderance of

evidence. Id. at 939. The district court conducts a two-pronged analysis to

determine if the defendant warrants a minor role adjustment under U.S.S.G.

§ 3B1.2. Id. at 941, 944. “First, the district court must assess whether the

defendant is a minor or minimal participant in relation in relation to the relevant

conduct attributed to the defendant in calculating [his] base offense level.” Id. at

941. We have held that “the amount of drugs imported is a material consideration

in assessing a defendant’s role in [his] relevant conduct.” Id. at 943. The amount

of drugs can be dispositive of this issue in the extreme case. Id. Only if the first

prong is met does the district court reach the second prong, which requires the

district court to assess a defendant’s relative culpability vis-a-vis that of any other

participants. Id. at 944. A court cannot look to any wider conspiracies, and it must

limit its inquiry to those who were involved in the relevant conduct attributed to

the defendant. Id.

      The district court did not clearly err in denying Martinez a minor role

reduction because Martinez did not show that his participation in the conspiracy to



                                            7
smuggle 1,950 kilograms of cocaine on the go-fast vessel was minor, or that he

was less culpable than the similarly situated crew members on the vessel.

Evidence introduced at trial shows (1) Martinez was hired to steer the vessel and

did steel the vessel; (2) Martinez, along with the other crew members, threw

cocaine overboard when they heard a helicopter approaching; and (3) although

Martinez received less compensation than the captain, he received more than at

least one of his crew mates.

      AFFIRMED.




                                         8